The court below erred in their construction of the meaning of the terms "hazardous" and "not hazardous" (in the description of the goods insured), in the body of the policy, and in holding that "hazardous," as there used, included all kinds ofhazardous goods; that it was used in a general sense, as contradistinguished from "not hazardous," and, therefore, that there was actual permission in the very body of the policy to keep goods "extra hazardous" and "specially hazardous."
Upon this construction the nonsuit was denied, and upon this construction the General Term ordered judgment for the plaintiff.
This was erroneous. The terms "hazardous," "extra hazardous," "specially hazardous," and "not hazardous," are well understood technical terms in the business of insurance, having a distinct separate meaning. Although what goods are included in each designation may not be so known as to dispense with actual proof, the terms themselves are distinct and known to be so; so that an insurance upon *Page 365 
goods "hazardous" does not include goods "extra hazardous" or "specially hazardous;" and an insurance on goods "extra hazardous," does not include goods "specially hazardous." "Extra hazardous" and "specially hazardous" are not subdivisions or classifications of goods under the more general term "hazardous;" but distinct classes of goods, and are no more to be confounded with, nor to be held embraced in, that term, than "hazardous No. 1" is to be held to embrace goods "hazardous No. 2," and so on. In the case before us, the policy, and its schedules, which are to be read in connection therewith, classify goods with express reference to, and in conformity with, these views, and these are the only guide to the construction of a contract which is not ambiguous. Thus, they divide goods into classes:
"Not hazardous," — giving an enumeration or description of goods in this class.
"Hazardous, Nos. 1 and 2," — embracing many particulars.
"Extra hazardous, Nos. 1, 2 and 3," — each embracing various goods of different descriptions.
"Specially hazardous," — enumerating articles.
Now, with this specification of the declared character of the various kinds and descriptions of goods, trades, etc., the parties agree to an insurance. And what was insured? The policy, in most explicit terms, answers "goods hazardous" and "not hazardous," and by the plainest implication, excludes all others. These terms cannot, in the ordinary technical language of insurance, include any other. And all room for inquiry or proof, as to their meaning, is further and more precisely excluded, by the fact, that the express definitions which form a part of the policy (the schedules), point out, in clear terms their meaning. Both are defined in terms.
It follows, that the condition in the body of the policy, by which it was declared that the policy should be void and of no force or effect, if any articles, goods or merchandise, "extra hazardous," or "specially hazardous," in the second class of hazards annexed, are kept, etc., "except as herein specially provided for," was left to its full operation, — unaffected *Page 366 
by the fact, that goods "hazardous" and "not hazardous" were insured; and the keeping of turpentine in the store (it being "extra hazardous") was fatal, and forbade any recovery. The claim that plaintiff might prove that turpentine is usually kept in a country store, and so explain or enlarge the meaning of the policy, is wholly inadmissible. The contract is specific. The defendant had a right to make it so. Both consented to it. The case is not like those, in which a trade or business is insured, which, by implication, includes all the usual incidents to the carrying it on, — e.g., a printing house, a candle factory, or even the stock of a country store. In such cases, what usually constitutes such stock, or the materials used in the trade or factory, is open to proof. Not so here. The insurance is on goods described as "hazardous" and "not hazardous." This is made definite by the reference to the schedules and the classification therein, and cannot be changed by any such proof. If the insured wished to keep turpentine for sale, he should have obtained a special provision therefor, as he did in regard to gunpowder ("privileged to keep gunpowder"), etc.
The judgment must be reversed.